81 F.3d 166
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.In re:  Karen Marie ZENTZ, Debtor.  Terry ADAMS, Appellant,v.Karen Marie ZENTZ, Appellee.
No. 95-2285.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 11, 1996.Decided April 4, 1996.

Before BOWMAN, JOHN R. GIBSON, and MURPHY, Circuit Judges.
PER CURIAM.


1
Terry Adams appeals the decision of the District Court1 affirming the Bankruptcy Court,2 which held that attorney fees awarded to Adams in a post-dissolution proceeding to enforce child visitation rights against his ex-wife, Karen Zentz, were dischargeable in Zentz's bankruptcy.   The Bankruptcy Court specifically found that Zentz's attorney fee debt to Adams was not a result of "willful and malicious" conduct by Zentz so as to be non-dischargeable under 11 U.S.C. § 523(a)(6), and the District Court affirmed this finding.   The facts and procedural history surrounding this case are reported in Adams v. Zentz, 963 F.2d 197 (8th Cir.1992), and we need not repeat them here.


2
Having carefully considered the record, we conclude that no error of law or fact appears, and we affirm the judgment of the District Court for the reasons set forth in its well-reasoned opinion.   See 8th Cir.  R. 47B.



1
 The Honorable Elmo B. Hunter, United States District Judge for the Western District of Missouri


2
 The Honorable Frank W. Koger, Chief Judge, United States Bankruptcy Court for the Western District of Missouri